Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In light of Applicant’s most recent amendments and arguments, Examiner has withdrawn his restriction requirement in part with respect to species A1a-A2b but maintains the restriction made with respect to species B which Applicant accepted without traverse.  All claims currently pending therefore have been examined as species B claims were entirely cancelled.

Response to Amendment
	The amendment filed on 4/19/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
“the respective first and second variable speed motors”; however, no such kind motors have previously been introduced.  Examiner requests correction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 21-24, 33 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englesson (US 2,810,345) in view of Mehnert (USD647,537).
Claim 1:  Englesson discloses a pump unit (Figs. 1-3, 6-8) comprising a casing (5-9) including a suction flange (5) and a discharge flange (6); a first pump impeller (Fig. 1, one of 20) within the casing; a second pump impeller (other impeller 20) within the casing and provides a parallel hydraulic path to the first pump impeller (Figs. 1-3); wherein the first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller (as can be appreciated from Fig. 2, the impellers will necessarily rotate in opposite directions in order to channel the flow in a combined manner via 6; a first suction bay (16) hydraulically fed from the suction flange; and a second suction bay (17) hydraulically fed from the suction flange.

Claim 2:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses that the second pump impeller is radially inline with the first pump impeller (see Figs. 1-2, 8).
Claim 3:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses that the second pump impeller is horizontally inline with the first pump impeller (see Figs. 1-2, 8).
Claim 4:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses that the casing Page 2 of 10includes a first volute (8) which houses the first pump impeller and hydraulically fed from the first suction bay and a second volute (9) which houses the second pump impeller and hydraulically fed from the second suction bay (Figs. 1-3, 8).  
Claim 6:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses that the casing has a flattened bottom (Fig. 1).
Claim 21:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses a valve device (note 13/13’/14; Fig. 6) which includes at least one back pressure activated flow prevention flap (13/13’) to permit flow from operation of one or both pump impellers.
Claim 22: Englesson and Mehnert teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical net flow and head pressure upon identical speed rotation of each pump impeller (see Figs. 1-3, 6-8).
Claim 23: Englesson and Mehnert teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical and opposite paths upon identical speed rotation of each pump impeller.
Claim 24:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses that the casing is substantially symmetrical (Figs. 1-3, 8).
Claim 33:  Englesson discloses a method for operating a pump unit (Figs. 1-3, 6-8), the pump unit including a casing (5-9) including a suction flange (5) and a discharge flange (6), a first pump impeller (Fig. 1, one of 20) within the casing, a second pump impeller (other impeller 20) within the casing and provides a parallel hydraulic path to the first pump impeller (Figs. 1-3), a first suction bay (16) hydraulically fed from the suction flange, and a second suction bay (17) hydraulically fed from the suction flange, the method comprising: rotating the first pump impeller in a rotation direction to effect flow between the suction flange and the discharge flange (Figs. 1-3, 6-8; col. 3, lines 3-4); and concurrently rotating the second pump impeller in a counter rotation direction to effect Page 5 of 10flow between the suction flange and the discharge flange (Figs. 1-3, 6-8; col. 3, lines 3-4).
Englesson has a central flange for supporting the pump and therefore does not disclose that the first suction bay includes a first exterior flange which has a first flattened surface; wherein the second suction bay includes a second exterior flange which has a second flattened surface; and wherein the first exterior flange and the second exterior flange are horizontally aligned when the pump unit is vertically oriented, so that the first exterior flange and the second exterior flange collectively provide a flat 
Claim 52:  Englesson and Mehnert teach the previous limitations.  Englesson, as modified by Mehnert, teaches that the first exterior flange and the second exterior flange each have a cross shape that collectively define the flat bottom surface (note Figs. 2-4 
Claim 53:  Englesson and Mehnert teach the previous limitations.  Englesson further discloses that the casing comprises a sealed casing (Figs. 1-3, 6-8).
Claims 7-9, 13-15, 17-18, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englesson (US 2,810,345) in view of Mehnert (USD647537) and in further view of Acosta (WO2014089694, Examiner using the US equivalent, US 9,823,627, for purposes of this examination).
Claim 7:  Englesson and Mehnert teach the previous limitations.  Englesson discloses first and second motors (Fig. 1, note motors within 1 and 2, see col. 1, lines 58-60) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Acosta teaches using a variable speed motor to drive pumps (see col. 3, lines 18-20; col. 4, lines 26-27).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motor like those disclosed in Acosta into the apparatus of Englesson in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches at least one controller (108a/108b) configured to control a first variable speed motor and a second variable speed motor (Fig. 1).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type motor) like 
Claim 9:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so that combined output achieves a setpoint (see col. 5, lines 31-38).
Claim 13:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches at least one internal sensor of the pump unit for detecting one or more device variables of each variable speed motor, including a speed variable and a power variable (see col. 5, lines 44-65); wherein the at least one controller is configured to: correlate, for each variable speed motor, the detected one or more device variables to one or more output variables, and Page 3 of 10co-ordinate control of each of the variable speed motors to operate their respective pump impellers to co-ordinate one or more output variables for the combined output to achieve a setpoint (col. 9, lines 59-67 through col. 10, lines 1-12 and lines 23-35).
Claim 14:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches a first controller (108a) configured to control the first variable speed motor and a second controller (108b) configured to control the second variable speed motor.  
Claim 15:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches that the first controller is configured to communicate with the second controller (see Figs. 6-7).  
Claim 17:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impellers in any symmetrical or asymmetrical range of parallel flow operation of both pump impellers (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 13, lines 33-67).
Claim 18:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impeller in a range of 0% to 100% of motor speed (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 7, lines 18-45, col. 13, lines 33-67, Examiner noting that speed control need only occur between 0% to 100% which occurs when the pumps are controlled to output varying flow amounts).
Claim 34:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so as to control respective one or more output variables so that combined output achieves a setpoint (see col. 5, lines 31-38, lines 44-64).
Claim 38:  Englesson discloses operating a pump unit (Figs. 1-3, 6-8), the pump unit including a casing (5-9) including a suction flange (5) and a discharge flange (6), a first pump impeller (Fig. 1, one of 20) within the casing, a second pump impeller (other impeller 20) within the casing and provides a parallel hydraulic path to the first pump impeller (Figs. 1-3), a first suction bay (16) hydraulically fed from the suction flange, and 
Englesson does not disclose including a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit.  However, Acosta teaches operating pumps by using a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit (see col. 7, lines 66-67 through col. 8, lines 1-5 and lines 30-33, and col. 10, lines 1-10, Examiner noting the programming of a data map in a memory which has equivalency to non-transitory computer readable medium having instructions stored thereon executable by one or more processors).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use control features like those disclosed in Acosta into the apparatus of Englesson in order to allow the multiple pumps to operate at various desired flow outputs.
Englesson has a central flange for supporting the pump and therefore does not disclose that the first suction bay includes a first exterior flange which has a first flattened surface; wherein the second suction bay includes a second exterior flange which has a second flattened surface; and wherein the first exterior flange and the second exterior flange are horizontally aligned when the pump unit is vertically oriented, .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englesson (US 2,810,345) in view of Mehnert (USD647537) and Acosta (WO2014089694, Examiner using the US equivalent, US 9,823,627, for purposes of this examination) and in further view of Trawicki (US20140026598).
Claim 16:  Englesson, Mehnert and Acosta teach the previous limitations.  Acosta’s controllers will necessarily have some kind of data input for adjusting pump operation control but is silent about the manner in which such input is implements and therefore lacks a first touchscreen on the casing for interaction with the first controller and further comprising a second touchscreen on the casing for interaction with the second controller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps/controllers in Englesson/Acosta in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump casing can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Englesson’s pumps as modified by Acosta so as to allow for easy adjustments of pump settings.
Claims 7-8, 10-12 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englesson (US 2,810,345) in view of Mehnert (USD647537) and in further view of Fujii (US 5,566,709).
Claim 7:  Englesson and Mehnert teach the previous limitations.  Englesson discloses first and second motors (Fig. 1, note motors within 1 and 2, see col. 1, lines 58-60) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Fujii teaches using a variable speed motor to drive pumps (see, e.g., Fig. 7 and the various speed operation depicted in Fig. 2 and 4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motors like those disclosed in Fujii into the apparatus of Englesson in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches at least one controller (26) configured to control a first variable speed motor and a second variable speed motor (e.g., Fig. 7).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type motor) like those disclosed in Acosta into the apparatus of Englesson in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 10:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at an equal speed (see col. 5, lines 55-58).
Claim 11:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at different speeds (see col. 6, lines 40-44).
Claim 12:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at less than maximum speed (see col. 5, lines 60-65).
Claim 35:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at an equal speed see col. 5, lines 55-58).
Claim 36:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at different speeds (see col. 6, lines 40-44). 
Claim 37:  Englesson, Mehnert and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at less than maximum speed (see col. 5, lines 60-65).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englesson (US 2,810,345) in view of Mehnert (USD647,537) and in further view of Trawicki (US20140026598).
Claim 19:  Englesson and Mehnert teach the previous limitations.  Englesson does not disclose a first touchscreen on the casing for input and/or output in association with the first pump impeller or a second touchscreen on the casing for input and/or output in association with the second pump impeller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps in Englesson in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Englesson’s pumps so as to allow for easy adjustments of pump settings.
Claim 20:  Englesson, Mehnert and Trawicki teach the previous limitations.  Trawicki further teaches that its touchscreen is configured for commissioning and/or setup of a respective variable speed motor (420, see paragraph 45, Fig. 4).  A skilled artisan would recognize that Trawicki’s idea of touchscreen setup/control for its variable speed motor can extend to include a touchscreen control for each variable speed motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746